 Case 1:20-cv-00033-MN Document 68 Filed 09/16/21 Page 1 of 4 PageID #: 3779




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 DETLEF F. HARTMANN,                              )
                                                  )
                        Petitioner,               )
                                                  )
        v.                                        )   C.A. No. 20-33 (MN)
                                                  )
 ROBERT MAY, Warden, and ATTORNEY                 )
 GENERAL OF THE STATE OF                          )
 DELAWARE,                                        )
                                                  )
                        Respondents.              )

                                      MEMORANDUM ORDER

       At Wilmington, this 16th day of September 2021:

I.     BACKGROUND

       In January 2020, Petitioner Detlef F. Hartmann (“Petitioner”) filed papers seeking a Writ

of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (“Petition”). (D.I. 3). The Petition appears to

challenge a violation of probation (“VOP”) sentence he received in September 2019. Since

Petitioner’s first filing in January 2020, he has filed numerous repetitive and duplicative

amendments, supplements, appendices, and motions some of which appear to support the

contentions in his Petition and some of which appear to raise arguments and concerns unrelated to

his habeas request. This Memorandum addresses several motions filed by Petitioner in which he

seeks injunctive/mandamus relief unrelated to the VOP challenge asserted in his habeas Petition.

(D.I. 11; D.I. 13; D.I. 28; D.I. 29; D.I. 43; D.I. 46 at 5-34). Given the voluminous nature of the

motions and the duplicative and mostly indiscernible assertions contained therein, the Court finds

it helpful to address the motions collectively rather than individually.
 Case 1:20-cv-00033-MN Document 68 Filed 09/16/21 Page 2 of 4 PageID #: 3780




II.     DISCUSSION

        Petitioner has filed six motions seeking injunctive and mandamus relief. All of the motions

allege general complaints about inadequate medical care (D.I. 29 at 2, 5-8, 27, 46), inadequate

access to the courts and legal process (D.I. 11; D.I. 13 at 1; D.I. 43), inadequate internet access

and computer use (D.I. 13 at 1; D.I. 29 at 1, 9, 19) inadequate email access (D.I. 29 at 9), inadequate

notification of inmate housing rules and DOC policies (D.I. 29 at 10), inadequate prison grievance

procedures (D.I. 29 at 11), inadequate mail procedures (D.I. 29 at 31; D.I. 43), and overall harmful

conditions (D.I. 28-2 at 8). The motions also allege a general overall need for complete mental

health screening (D.I. 29 at 12), healthcare for matters other than COVID-19 (D.I. 29 at 12), access

to all USDA nutrients for life (D.I. 29 at 14), and adherence to the Administrative Procedures Act

(“APA”). In addition, Petitioner alleges that the use of handcuffs and shackles constitutes cruel

and unusual punishment, (D.I. 29 at 16), and that he will be “irreparably harmed” if he is “forced

to exhaust prison (DOC) grievance system” (D.I. 28-2 at 5).

        Whether Petitioner’s requests are treated as requests for mandamus relief or as requests for

preliminary injunctions/TROs, such extraordinary relief is difficult to obtain. For instance, to

obtain a writ of mandamus, Petitioner must satisfy the following three conditions: (1) he must

demonstrate that he has “no other adequate means to attain the relief he desires” Cheney v. United

States Dist. Court, 542 U.S. 367, 380 (2004); (2) he must carry the burden of showing that “his

right to the issuance of the writ is clear and indisputable” Id. at 381; and (3) “the issuing court . . .

must be satisfied that the writ is appropriate under the circumstances” Id. In order to obtain a

preliminary injunction or temporary restraining order, Petitioner must demonstrate that: (1) he is

likely to succeed on the merits; (2) denial will result in his irreparable injury; (3) granting the

injunction will not irreparably harm the nonmoving party; and (4) granting the injunction is in the




                                                   2
 Case 1:20-cv-00033-MN Document 68 Filed 09/16/21 Page 3 of 4 PageID #: 3781




public interest. See Kos Pharms., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004);

Maldonado v. Houston, 157 F.3d 179, 184 (3d Cir. 1997). Petitioner’s failure to establish any one

of these four factors renders injunctive relief improper. See Nutrasweet Co. v. Vit-Mar Enters.,

Inc., 176 F.3d 151, 153 (3d Cir. 1999). Additionally, given the intractable problems of prison

administration, a request for injunctive relief in the prison context must be viewed with

considerable caution. See Abraham v. Danberg, 322 F. App’x 169, 170 (3d Cir. 2009).

       In this case, Petitioner has failed to demonstrate his entitlement to a writ of mandamus or

preliminary injunctive relief because his complaints are unrelated to the instant habeas proceeding.

Petitioner may pursue much of relief he requests via a 42 U.S.C. § 1983 action filed in this Court

meaning that he has “other adequate means to attain the relief he desires” (condition for mandamus

relief) and that he will not be irreparably harmed by the Court’s denial of the instant request

(condition for injunctive relief).   Accordingly, the Court will deny the instant motions for

injunctive/mandamus relief. (D.I. 11; D.I. 13; D.I. 28; D.I. 29; D.I. 43; D.I. 46 at 5-34).

       Petitioner has also filed a motion titled “Motion for Special Master or Alike for PLED MIT

[Mandamus/Injunction/Temporary Restraining Order] Needs.” (D.I. 35). He appears to be asking

the Court to “appoint” a Special Master to oversee the enforcement of any injunctive or mandamus

relief. Given the Court’s conclusion that Petitioner is not entitled to injunctive or mandamus relief,

the Court will dismiss his Motion for a Special Master as moot.

       Finally, the Court cannot conclude without commenting on the fact that the issues raised

in Petitioner’s motions for injunctive/mandamus relief suggest he may also be attempting to

challenge the conditions of his confinement or raise medical issues. As previously discussed, such

matters are not properly pursued via 28 U.S.C. § 2254.              Rather, suits challenging state

administrative/health procedures or conditions of confinement are properly brought pursuant to




                                                  3
 Case 1:20-cv-00033-MN Document 68 Filed 09/16/21 Page 4 of 4 PageID #: 3782




42 U.S.C. § 1983. See Muhammad v. Close, 540 U.S. 749, 750 (2004) (“requests for relief turning

on circumstances of confinement may be presented in a § 1983 action”). The Court hereby

informs Petitioner that any future filings raising prison condition issues and/or medical

issues will not be filed in this proceeding but will be viewed as initiating a new case opening.

III.   CONCLUSION

       NOW, THEREFORE, for the reasons stated above, IT IS HEREBY ORDERED that

Petitioner Detlef F. Hartmann’s motions for injunctive /mandamus relief (D.I. 11; D.I. 13; D.I. 28;

D.I. 29; D.I. 43; D.I. 46 at 5-34) are DENIED. IT IS FURTHER ORDERED that Petitioner’s

Motion for Special Master (D.I. 35) is DENIED as moot.




                                                     The Honorable Maryellen Noreika
                                                     United States District Court Judge




                                                4
